Citation Nr: 1003789	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  The validity of indebtedness due to overpayment of 
compensation benefits.

2.  Entitlement to a waiver of recovery of an overpayment of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), educational assistance benefits in the amount of 
$3,304.72.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk



INTRODUCTION

The Veteran had active service from June 1996 until June 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

In June 2008, the Veteran requested a travel board hearing.  
Such hearing was conducted in October 2009 before the 
undersigned and a transcript of that proceeding has been 
associated with the claim file.


FINDINGS OF FACT

1.  The Veteran's indebtedness in the amount of $3,304.72 was 
validly created.

2.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  VA provided educational assistance to the Veteran based 
on 10 credit hours of coursework for the school term of 
January 2007 to May 2007, when only 5 credit hours were 
actually taken; VA fault in the creation of this debt is 
outweighed by the fault of the Veteran.

4.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will 
not subject him to undue hardship.

4.  Recovery of the amount of the remaining debt in the 
calculated amount of $3,304.72 would not be against equity 
and good conscience.




CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
compensation benefits in the amount of $3,304.72.  38 
U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. §§ 3.501, 
3.652(a) (2009).

2.  The criteria for waiver of recovery of this $3,304.72 
overpayment have not been met. 38 U.S.C.A. §§ 5302 (West 
2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  The Board finds 
that the issue on appeal, namely, a question whether a debt 
was properly created, is comparable to a waiver claim.  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

Nevertheless, the Board notes that the RO explained to the 
Veteran the basis for the finding that the debt was valid in 
the rating decision and the Statement of the Case (SOC).  The 
RO also afforded him the opportunity to present information 
and evidence in support of his claim.  

In consideration of the foregoing, the Board finds that this 
case is ready for appellate review.

Discussion

I.	Validity of the Debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

In this case, the Veteran was in receipt of Chapter 30, Title 
38 VA educational benefits.  He received benefits at the 
three-quarter time rate, equaling $806.25 per month for the 
semester in question, from January 2007 to May 2007.  See 
38 C.F.R. § 21.7136(b)(1)(ii).  Such level of educational 
assistance was provided based on VA's belief that the Veteran 
was enrolled in 10 credit hours of coursework for the term of 
January 2007 to May 2007.  

VA was later notified in September 2007 that the Veteran only 
took 5 credits coursework during the term in question, for 
the spring of 2007 (January through May).  The RO determined 
that due to the credit change, the Veteran's should not have 
received benefits under the three-quarter time training 
rating schedule, but should have received that of a less than 
one-half time student.  38 U.S.C. § 21.7136(b)(1)(ii).  Under 
38 U.S.C. § 21.7136(e), the monthly rate for a service member 
who is pursuing a program of less than one-half time 
education is the lesser of: (1) The monthly rate stated in 
either paragraph (b) or (c) of this section (as determined by 
the Veteran's or service member's initial obligated period of 
active duty) plus any additional amounts that may be due 
under paragraph (d) or (f) of this section, or (2) The 
monthly rate of the cost of the course.  If there is no cost 
for the course, educational assistance is not payable.

In the present case, it was determined that the amount owed 
to the Veteran was the monthly rate of the cost of the 
course, which totaled $105.00 for the semester, or $24.23 per 
month.  The less than half-time rate during the period in 
question is $537.50 per month, as set forth in 38 C.F.R. 
§ 21.736(b).  Thus the cost of course being the lower amount, 
this was the figure to which the Veteran was entitled.  

VA determined the amount of overpayment due through the 
following calculations: it took the total paid out for 
educational assistance ($3,493.76) and subtracted from it the 
correct amount that the Veteran was entitled to ($105.00) 
under the provisions of 38 U.S.C. § 21.7136.  Furthermore, 
from that amount they also subtracted the amount already 
recovered from the Veteran's benefits.  In this regard, an 
accounting sheet of record indicates the amount already 
recouped as $84.01.  The statement of the case indicates the 
amount already recouped as $84.04.  Resolving any doubt in 
the Veteran's favor, the overpayment remaining is deemed to 
be $3,304.72, and not $3,304.75, as indicated in the 
statement of the case.  This reduced amount is noted on the 
title page of this decision.  Because the Board is presuming 
the lesser amount of indebtedness, this is nonprejudicial to 
the Veteran.  In any event, as the difference constitutes 
only 3 cents the Board finds that such discrepancy does not 
detract from the validity of the debt given that all other 
figures agree and comport to the appropriate provisions under 
38 C.F.R. § 21.7136.

Accordingly, the Board concludes the overpayment in question 
is a valid debt because he received benefits (notably, 
additional compensation) to which he was not entitled. See 38 
U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).    

II.	Waiver of Overpayment

The Veteran seeks waiver of recovery of an overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$3,304.72.  The Veteran asserts that the fault lies with VA 
for the creation of the overpayment because he felt that the 
amount was a retroactive payment for benefits not received 
for classes taken the semester prior.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).

There shall be no recovery of overpayment of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the Veteran and the Government.

In making this determination, consideration is given to the 
following elements, which are not intended to be all- 
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
Balancing of faults (weighing fault of the debtor vs. the 
fault of the VA); (3) Undue Hardship (whether collection 
would deprive the debtor or family of basic necessities); (4) 
Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) Changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation). 38 C.F.R. § 1.965.

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

In the present case, the Veteran was only entitled to receipt 
of education benefits at the less than half-time pay rate, 
since he only took 5 course credit hours at DVC for the term 
from January 2007 to May 2007.  In December 2006, the VA 
received an enrollment certification from LMC reflecting 5 
credits of coursework for the semester.  Then in January 
2007, the VA received an enrollment certification from DVC 
reflecting enrollment of 5 credits of coursework for the 
semester.  Subsequently the Board received notice from LMC in 
September 2007 that the previously certified 5 hours for the 
January 2007 term was an error.   Nevertheless, VA overpaid 
the Veteran for education benefits for the coursework taken 
from January 2007 to May 2007.

In December 2007, the Committee on Waivers and Compromises 
denied the Veteran's request for a waiver of the indebtedness 
created by the overpayment of compensation benefits, finding 
he had failed to promptly notify VA of the courses dropped or 
not counting towards his degree.  Additionally, the Committee 
stated that they did not receive a financial status report 
and without one there was no evidence that paying this debt 
would cause undue hardship to the Veteran. 

The Board finds that the facts of this case do not reveal 
fraud, misrepresentation, or bad faith on the Veteran's part 
in the creation of the overpayment in question.  Indeed, 
there is nothing in the record suggesting that he tried to 
hide his withdrawn status from the LMC school or mislead VA 
about the circumstances of the course credits being taken.  
However, having said that, the Board must now proceed to the 
question of whether the collection of the overpayment would 
be against "equity and good conscience."  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  As mentioned, pursuant to 38 
C.F.R. § 1.965, the standard of equity and good conscience 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights. 38 
C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests with the 
Veteran, inasmuch as it was due to his failure to keep the RO 
apprised of his credit status.  Thus, the Board finds that he 
bears primary fault in the creation of the overpayment at 
issue.

With respect to the third element, whether the Veteran would 
be subjected to undue hardship if the debt were recovered, no 
financial status reports were provided for review.  Moreover, 
there was no other evidence demonstrating that payment of 
this debt would cause undue hardship to the Veteran.  
Therefore, this element does not serve as a basis for waiver 
of overpayment here.

The fourth element of equity and good conscience also fails 
to support the waiver of overpayment here.  Again, the fourth 
element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  
Here, VA awarded educational assistance benefits at a three-
quarter time rate.  The purpose was to enable him to pursue 
coursework at 10 credit hours for the semester.  The 
overpayment reflects that the Veteran took less than the 
allotted amount of coursework and thus recovery of the debt 
confirms rather than defeats the purpose of the assistance- 
i.e., it ensures that the benefit received was proportional 
to the amount of coursework actually pursued.

Also for consideration is whether a waiver of overpayment 
would cause "unjust enrichment."  Put another way, the Board 
must contemplate whether failure to make restitution would 
result in unfair gain.  Here, the Veteran clearly received 
assistance to which he was not entitled.  Because there is no 
showing that he lacks the financial resources to repay his 
debt to VA, he would be unjustly enriched by waiver of the 
overpayment here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation.  The Veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  Although VA should 
have acted more quickly, any fault on VA's part is minimal, 
and on balance, as discussed above, the Veteran is 
significantly at fault for creating the overpayment.  He was 
advised by VA that he needed to supply information to VA 
regarding the amount of credits he was taking per semester.  
In balancing the fault based on the circumstances in this 
case, the Veteran's fault was more significant.  It has not 
been shown that recovery of the debt in reasonable monthly 
installments creates an undue hardship or defeated the 
purpose of his VA benefits, and waiver of the debt would 
result in his unjust enrichment.  There is no evidence of 
detrimental reliance on his part.  As the preponderance of 
the evidence is against his claim, the "benefit-of-the-doubt" 
rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

In reaching the above conclusions, the Board has considered 
the Veteran's statements, to include his testimony provided 
at the October 2009 hearing.  However, his testimony did not 
establish financial hardship or demonstrate fault on the part 
of VA with respect to the overpayment.  In fact, much of his 
testimony addressed time periods not pertinent to the 
overpayment in question, which involved the semester from 
January 2007 to May 2007.  While he contends that, to his 
understanding, the assistance he received in the spring of 
2007 was an adjustment to compensate for insufficient 
educational assistance provided during an earlier semester, 
such understanding on his part was incorrect and does not 
change the findings discussed above.  Indeed, even given his 
possible confusion, he made no effort to clarify the 
situation with VA and in this manner enabled the overpayment 
to occur.  Again, principles of equity and good conscience do 
not preclude recovery of the overpayment here.


ORDER

A debt was validly created by the overpayment of $3,304.72.

The request for a waiver of indebtedness created by an 
overpayment of compensation benefits in the amount of 
$3,304.72 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


